—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated September 4, 1996, which granted the motion of the defendant City of New York for summary judgment dismissing the complaint and cross claim insofar as they are asserted against it.
Ordered that the order is affirmed, with costs.
The record is devoid of any evidence establishing that a defect in the design, installation, or maintenance of a light post was the proximate or concurring cause of the accident involved in this case (see, Hyde v County of Rensselaer, 51 NY2d 927; Kirtoglou v Fogarty, 235 AD2d 1019; Wang v County of Rockland, 179 AD2d 977; DiMarco v Verone, 147 AD2d 671; Crecca v Central Hudson Gas & Elec. Corp., 146 AD2d 858; Scotti v Niagara Mohawk Power Corp., 136 AD2d 478). Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.